UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4544


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL GLENN POPE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00046-MR-1)


Submitted:   November 18, 2010            Decided:   December 13, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael      Glenn       Pope    appeals            from    his        conviction      and

sentence        following          his     guilty              plea        to         conspiracy       to

intentionally        traffic       and    attempt             to    traffic       in     goods    while

knowingly       using,       on     and        in       connection          with        such     goods,

counterfeit        marks,    in     violation            of    18       U.S.C.    §     2320    (2006).

Pope   was      sentenced     to        thirty-seven               months’       imprisonment         and

ordered    to      pay    $148,645.79          in       restitution,            for    which     he   was

jointly      and    severally       liable           with         his     coconspirators.              On

appeal,    Pope’s        counsel        filed       a    brief       pursuant          to   Anders     v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues on appeal but asking the court to review:

(1) whether Pope knowingly and voluntarily waived his right to

appeal;    (2)      whether       the    trial          court      erred     by       denying    Pope’s

motion    to     dismiss      for       prosecutorial               delay;       (3)     whether      the

record supports a claim of ineffective assistance of counsel;

(4)    whether      the     record        supports            a     claim       of     prosecutorial

misconduct;         and      (5)        whether           the        sentence           imposed       was

procedurally        and    substantively                valid.           Pope     filed     a   pro    se

supplemental        brief     asserting             that:          (1)    his     restitution         was

incorrectly          calculated;           (2) the                 Government           engaged        in

misconduct; and (3) his trial counsel was ineffective.

               Our review of the record leads us to conclude that the

issues raised do not entitle Pope to relief.                                 The district court

                                                    2
fully complied with Fed. R. Crim. P. 11 in accepting Pope’s

guilty plea, which was knowing and voluntary, and which Pope did

not     move    to   withdraw.      Pope’s    plea    waived    his   claim   of

pre-indictment delay because he did not enter a conditional plea

reserving this issue.            United States v. Willis, 992 F.2d 489,

490 (4th Cir. 1983).           We also conclude that Pope’s sentence is

procedurally and substantively reasonable.              Finally, because the

record does not support Pope’s claims of ineffective assistance

of counsel or prosecutorial misconduct, we decline to consider

these claims on direct appeal.                See, e.g., United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Pope’s conviction and sentence.                    We deny

Pope’s motion for bail.          This court requires that counsel inform

Pope, in writing, of the right to petition the Supreme Court of

the United States for further review.                If Pope requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Pope.

               We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented    in   the   materials



                                        3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4